DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 18-19, and 21-26 are pending.  Claims 1, 11, 18, and 19 have been amended.

Response to Arguments
Applicant's amendments filed on 6/30/2021 regarding rejection of claims 1-14, 18-19, and 21-26 under 35 U.S.C. 112(b) have been fully considered and they correct the 112(b) issues from the PTAB and they are withdrawn.  However, based on Applicant’s amendments, new 35 U.S.C. 112(a) rejections are added, as explained below in the 112(a) rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent 10278152 in view of Anttila 2005/0139680. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 5
10278152 Claim 1

A method for establishing a connection for a first electronic device, the method comprising:
obtaining a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the QR code is obtained before establishing a connection with the second electronic device; based on the obtained QR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device
obtaining a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the OR code is obtained before establishing a connection with the second electronic device; based on the obtained OR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device
establishing the connection with the second electronic device based on the identified connection information
establishing the connection with the second electronic device based on the identified connection information, wherein the second electronic device is not connected with the first electronic device before establishing the connection; and
transmitting access information of the access point to the second electronic 
Clm 5 wherein the connection information further includes identification information to be used by the second electronic device to identify the first electronic device for establishing the connection with the second electronic device



As can be seen from the direct claim comparison above, instant application claim 5 is merely a similar version to that of claim 1 of US Patent 10278152, which Anttila teaches as shown in the 103 rejection below.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14, 18-19, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s amended claims 1, 11, 18, and 19 recite “wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device”.  Applicant’s published application at para. 0009 states “For security, two wireless devices, which are not open before pairing, may exchange keys needed for authentication using separate wired communication (e.g., universal asynchronous receiver/transmitter (UART) communication or the like) and closed wireless communication (e.g., infrared data association (IrDA) communication or the like), and then, perform a registration procedure through an authentication process. The two wireless devices may perform the registration procedure through encrypted security communication, using Peer-to-Peer (P2P) communication of near field communication (NFC)”, which shows that there may be other connections before the QR code is scanned but there is no other guidance anywhere within the specification that no connections occur before the QR code is scanned in order to establish an initial connections after the QR code is scanned.  While enablement only requires the inventor 
Dependent claims are rejected on depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-4, 6-13, 18, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrlsuphap et al (US 2013/0223279 A1) IDS submitted by Applicant in view of Anttila et al (US2005/0139680) IDS submitted by Applicant.
Regarding claims 1 and 11, Tinnakornsrlsuphap teaches method by a first electronic device for facilitating a connection for a second electronic device to an access point// non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor, cause the at least one processor to (Abstract; Para. 0015), the method comprising:
obtaining, by the first electronic device, a quick response (QR) code provided on the second electronic device, the QR code being obtained by using a camera of the first electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance);
based on the obtained QR code, identifying, by the first electronic device, connection information for establishing the connection with the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing, by the first electronic device, the connection with the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmitting, by the first electronic device, access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used by the second electronic device to establish the connection between the second electronic device and the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected with the first electronic device before establishing the connection. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected with the first electronic device before establishing the connection (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claim 2, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein registering the second electronic device comprises: receiving a user input for indicating the second electronic device to be registered (Fig. 2; Para. 0020; At stage C, after the mobile device 104 (i.e., the external registrar) is configured, the mobile device 104 can prompt the user (e.g., via a notification on a display panel) to point the mobile device's camera at the smart appliance).  
Regarding claims 3 and 12, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the second electronic device is registered, via the access point, at a home server corresponding to the first electronic device (Para. 0041; enrollee can then access the home network (and the access point that controls the home network); i.e. home network reads on home server).  
Regarding claims 4 and 13, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: establishing a connection with the access point to identify the second electronic device connected to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. the second device/enrollee establishes a connection with the AP).  
Regarding claim 6, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the identification information includes a service set identifier (SSID) and a password (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point).  
Regarding claim 7, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the connection information further includes at least one of information about a connectivity type between the second electronic device and the first electronic device, a medium access control (MAC) address information of the second electronic device, or uniform resource identifier (URI) information related to an application to be used for establishing the connection (Paras. 0020 and 003542; the mobile device 804 may employ suitable ambiguity resolution mechanisms to uniquely identify the target device 806 from a plurality of potential target devices (“ambiguity set”); At stage D, the mobile device 104 can decode a PIN, a medium access control identifier (MAC ID), other suitable device identifiers, and/or other suitable configuration information associated with the smart appliance; i.e. the MAC ID is used to detect a specific electronic device of the plurality of electronic devices).  
Regarding claim 8, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the MAC Paras. 0020 and 003542; the mobile device 804 may employ suitable ambiguity resolution mechanisms to uniquely identify the target device 806 from a plurality of potential target devices (“ambiguity set”); At stage D, the mobile device 104 can decode a PIN, a medium access control identifier (MAC ID), other suitable device identifiers, and/or other suitable configuration information associated with the smart appliance; i.e. the MAC ID is used to detect a specific electronic device of the plurality of electronic devices).  
Regarding claim 9, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the connection operation includes a tethering operation, and the identification information is used by the first electronic device for performing the tethering operation to establish the connection with the second electronic device (Para. 0019; the mobile device 104 can initiate handshake operations 112 (e.g., Wi-Fi direct handshake procedures) to establish the binding between the enrollee 106 and the mobile device; i.e. Wi-Fi direct reads on tethering).  
Regarding claim 10, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the second electronic device is a home appliance and the first electronic device is a smart phone (Para. 0017; a smartphone or another user-friendly electronic device (e.g., a tablet computer) can implement functionality for securely configuring an enrollee (e.g., a smart appliance that is not currently part of a home network) with an access point and adding the enrollee to the home network with very little manual intervention).  
Regarding claim 18, Tinnakornsrlsuphap teaches a system comprising (Abstract; Para. 0015):
a first electronic device; and a second electronic device, wherein the first electronic device is configured to (Figs. 1-2; Items 104 and 106; i.e. mobile device is item 104 and reads on first electronic device and item 106 is the smart appliance and reads on second electronic device);
obtaining a quick response (QR) code provided on the second electronic device, the QR code being obtained by using a camera of the first electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance);
based on the obtained QR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing the connection with the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmit access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used for the second electronic device to connect to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device), and
wherein the second electronic device is configured to: receive the access information of the access point from the first electronic device, and establish a connection between the second electronic device and the access point based on the received access information of the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected with the first electronic device before the first electronic device establishes the connection with the second electronic device. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claim 19, Tinnakornsrlsuphap teaches a method by a first electronic device for facilitating a connection between a second electronic device and an access point (Abstract; Para. 0015), the method comprising:
obtaining, using an application executed in the first electronic device, a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance);
Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing, using the executed application, the connection with the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0022-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected with the first electronic device before the first electronic device establishes the connection with the second electronic device. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before the first electronic device establishes a connection with the second electronic device and wherein the second electronic device is not connected with the first electronic device before the first electronic device establishes the connection with the second electronic device (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claims 21, 22, 23, and 24, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: registering the second electronic device based at least on the second electronic device being connected to the access point (Fig. 2; Para. 0020; the access point 102 exchange one or more messages 206 for external registrar setup; At stage C, after the mobile device 104 (i.e., the external registrar) is configured, the mobile device 104 can prompt the user (e.g., via a notification on a display panel) to point the mobile device's camera at the smart appliance).  
Regarding claim 25, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the establishing of the connection with the second electronic device further comprises establishing the connection with the second electronic device in response to identifying the connection information for establishing communication between the first electronic device and the second electronic device (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. credentials reads on connection information).  
Regarding claim 26, the combination of Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the access point is configured to: receive, from the second electronic device, a request to establish a connection with the second electronic device, and establish the connection with the second electronic device in response to receiving the request to establish the connection with the second electronic device (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. credentials reads on connection information).  

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with correcting the 112(a) issues and filing a Terminal Disclaimer to overcome the Double Patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENT KRUEGER/Primary Examiner, Art Unit 2474